Appeal by the executrix from a decree of the Surrogate’s Court of Albany County which determined the value of legal services rendered to the estate by petitioner-respondent prior to his discharge. The services consisted mainly in probating the will, advising the executrix in regard to a negligence action in which testator had been plaintiff, obtaining a release of lien on one parcel of real estate, negotiating an adjustment of an assessment against testator for an unpaid income tax, preparing but not filing Federal and State estate tax returns, and counselling with the executrix. The estate consists of real property appraised at $58,000 but subject to mortgages of $26,145.11 and personal property worth $12,989.86. The services performed were routine and not complex. The will was probated without objection, upon petition of the widow, who is the executrix, and with the co-operation of the only other heir. The will devises and bequeaths the entire estate to the widow. The petitioner-respondent had approximately three years of legal experience before being retained and rendered his services to the estate over a period of six months. The elements to be considered in fixing an attorney’s fee in an estate matter are (1) the nature of the services rendered, (2) the difficulties involved, (3) the time spent, (4) the value of the estate, and (5) the standing of counsel. (Matter of Potts, 213 App. Div. 59.) On the record before us, it appears that the award was excessive and should he reduced to $1,250. Decree modified, on the law and facts, by reducing the award to $1,250 and, as modified, affirmed, without costs. Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ., concur.